       Case 5:21-cv-00221 Document 1 Filed 04/13/21 Page 1 of 6 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BROOKLYNN OGLESBY,

              Plaintiff,

v.                                                      Civil Action no. 5:21-cv-00221

FLYNN RESTAURANT GROUP LP;
PAN AMERICAN GROUP LLC; and
PAN PENNSYLVANIA LLC, d/b/a
Panera Bread,

              Defendants.

                                     COMPLAINT

       Plaintiff Brooklynn Oglesby, by counsel, states as follows for her complaint against

defendants Flynn Restaurant Group LP, Pan American Group LLC, and Pan Pennsylvania

LLC.

                                       PARTIES

       ɨ.     Brooklynn Oglesby was, at all relevant times, a citizen and resident of Ra-

leigh County, West Virginia.

       ɩ.     Flynn Restaurant Group LP is a Delaware limited partnership whose part-

ners are of unknown citizenship and residence.

       ɪ.     Pan American Group LLC is a Delaware limited liability company whose

members include Flynn Restaurant Group LP and other members of unknown citizenship

and residence, to the extent there are any.

       ɫ.     Pan Pennsylvania LLC is a Delaware limited liability company whose only

member, upon information and belief, is Pan American Group LLC.

       ɬ.     Upon information and belief, Flynn Restaurant Group LP controls the em-

ployment practices and decisions of Pan American Group LLC and Pan Pennsylvania LLC.
     Case 5:21-cv-00221 Document 1 Filed 04/13/21 Page 2 of 6 PageID #: 2




          ɭ.    Upon information and belief, Pan American Group LLC controls the em-

ployment practices and decisions of Pan Pennsylvania LLC.

          ɮ.    Upon information and belief Flynn Restaurant Group LP, Pan American

Group LLC, and Pan Pennsylvania LLC maintain significantly interrelated operations, are

under common management, maintain centralized management over labor and employ-

ment relations, and are under common ownership or financial control.



                            JURISDICTION AND VENUE

          ɯ.    This court has personal jurisdiction over this matter because the events

forming its basis occurred in the Southern District of West Virginia.

          ɰ.    This court has subject-matter jurisdiction over this matter under ɩɯ U.S.C.

§ ɨɪɪɨ because of federal questions, and under ɩɯ U.S.C. § ɨɪɪɩ(a) because the amount in

controversy exceeds $ɮɬ,ɧɧɧ and there is complete diversity of citizenship between Plain-

tiff and Defendants.

          ɨɧ.   Venue is proper in this court under ɩɯ U.S.C. § ɨɪɰɨ(b) because the events

or omissions giving rise to this claim occurred in the Southern District of West Virginia.



                                     BACKGROUND

          ɨɨ.   Oglesby began working for Flynn Restaurant Group LP; Pan American

Group LLC; and Pan Pennsylvania LLC, d/b/a Panera Bread (together, “Panera Bread”),

on or around June ɨɪ, ɩɧɨɮ.

          ɨɩ.   Oglesby worked for Panera Bread at its Raleigh County, West Virginia, lo-

cation.

          ɨɪ.   Oglesby’s position with Panera Bread was that of certified trainer.

                                              ɩ
      Case 5:21-cv-00221 Document 1 Filed 04/13/21 Page 3 of 6 PageID #: 3




       ɨɫ.    In early March ɩɧɩɧ, Oglesby was approximately seven months pregnant.

       ɨɬ.    Around that time, Oglesby began experiencing pregnancy complications

that made doing her job difficult.

       ɨɭ.    On March ɨɩ, Oglesby was hospitalized because of her pregnancy complica-

tions, culminating in a stillbirth.

       ɨɮ.    Oglesby’s pregnancy complications, hospitalization, and recovery required

her to miss work.

       ɨɯ.    Oglesby kept Panera Bread continually informed of her condition.

       ɨɰ.    On March ɩɬ, Panera Bread furloughed Oglesby and directed her to file for

unemployment benefits.

       ɩɧ.    Panera Bread then challenged Oglesby’s unemployment benefits claim.

       ɩɨ.    Panera Bread argued to the unemployment benefits office that it terminated

Oglesby’s employment around the time she was hospitalized because, according to Panera

Bread, she quit and abandoned her job.

       ɩɩ.    Panera Bread’s proffered reasons for terminating Oglesby’s employment are

false and mere pretext for unlawful motives.



   COUNT I—DISABILITY DISCRIMINATION IN VIOLATION OF THE
             WEST VIRGINIA HUMAN RIGHTS ACT

       ɩɪ.    Oglesby incorporates the preceding paragraphs herein.

       ɩɫ.    Panera Bread fired Oglesby because of her disability, either real or perceived

by Panera Bread, in violation of the West Virginia Human Rights Act (“HRA”), W. Va.

Code § ɬ-ɨɨ-ɰ.




                                             ɪ
     Case 5:21-cv-00221 Document 1 Filed 04/13/21 Page 4 of 6 PageID #: 4




                  COUNT II—FAILURE TO ACCOMMODATE
                      IN VIOLATION OF THE HRA

      ɩɬ.    Oglesby incorporates the preceding paragraphs herein.

      ɩɭ.    Panera Bread failed to provide Oglesby with a reasonable accommodation

to otherwise discharge its duties related to providing a reasonable accommodation in vi-

olation of the HRA.



COUNT III—GENDER DISCRIMINATION IN VIOLATION OF THE HRA

      ɩɮ.    Oglesby incorporates the preceding paragraphs herein.

      ɩɯ.    Panera Bread fired Oglesby because of her gender and reasons related to her

gender in violation of the HRA.



                COUNT IV—VIOLATION OF THE PREGNANT
                       WORKERS FAIRNESS ACT

      ɩɰ.    Oglesby incorporates the preceding paragraphs herein.

      ɪɧ.    Panera Bread engaged in the unlawful employment practices under the

Pregnant Workers Fairness Act, W. Va. Code § ɬ-ɨɨB-ɩ.



            COUNT V—INTERFERENCE WITH RIGHTS UNDER
               THE FAMILY AND MEDICAL LEAVE ACT

      ɪɨ.    Oglesby incorporates the preceding paragraphs herein.

      ɪɩ.    Oglesby was entitled to rights under the Family and Medical Leave Act of

ɨɰɰɪ (“FMLA”), ɩɰ U.S.C. § ɩɭɧɨ et seq., including medical leave, because of her condi-

tions described herein.

      ɪɪ.    Panera Bread failed to discharge its obligations under the FMLA and the

FMLA’s implementing regulations.

                                           ɫ
      Case 5:21-cv-00221 Document 1 Filed 04/13/21 Page 5 of 6 PageID #: 5




       ɪɫ.     Panera Bread interfered with Oglesby’s rights under the FMLA.

       ɪɬ.     Panera Bread’s interference with Oglesby’s FMLA rights resulted in her ter-

mination from employment.



   COUNT VI—DISCRIMINATION/RETALIATION IN VIOLATION OF
            THE FAMILY AND MEDICAL LEAVE ACT

       ɪɭ.     Oglesby incorporates the preceding paragraphs herein.

       ɪɮ.     Oglesby engaged in protected activity under the FMLA.

       ɪɯ.     Panera Bread terminated Oglesby’s employment because she engaged in

protected activity under the FMLA.



             COUNT VII—COMMON LAW WRONGFUL DISCHARGE

       ɪɰ.     Oglesby incorporates the preceding paragraphs herein.

       ɫɧ.     Each statute and cause of action referenced in this complaint constitutes

substantial public policy of the State of West Virginia.

       ɫɨ.     Panera Bread wrongfully terminated Oglesby’s employment in contraven-

tion or violation of each of these substantial public policies.

       WHEREFORE, Oglesby requests judgment against Panera Bread as follows:

               a.    Compensatory damages, including lost wages and benefits;

               b.    Front pay;

               c.    Consequential damages;

               d.    Emotional distress and loss of dignity damages;

               e.    Annoyance and inconvenience damages;

               f.    Punitive damages;

               g.    Attorney fees and costs;
                                              ɬ
Case 5:21-cv-00221 Document 1 Filed 04/13/21 Page 6 of 6 PageID #: 6




      h.     Pre- and post-judgment interest on all amounts; and

      i.     Such further relief as the Court deems appropriate.

Oglesby demands a jury trial.

                                        BROOKLYNN OGLESBY,

                                        Plaintiff.

                                        By Counsel:


                                          /s/ Richard W. Walters
                                        Richard W. Walters (WVSB #ɭɯɧɰ)
                                        rwalters@shafferlaw.net
                                        Carl W. Shaffer (WVSB #ɨɪɩɭɧ)
                                        cshaffer@shafferlaw.net
                                        SHAFFER & SHAFFER, PLLC
                                        P.O. Box ɪɰɮɪ
                                        Charleston, West Virginia ɩɬɪɪɰ
                                        Tel: ɪɧɫ.ɪɫɫ.ɯɮɨɭ




                                    ɭ
